Bond, J.
The defendant was prosecuted under the following information:
“ State of Missouri, y. “ Eichard Fugitt and George Garroutte.
In the Stone County Circuit Court, October Term, 1895.
*‘Comes now Albert Hodges, prosecuting attorney within and for Stone county, in the state of Missouri, and under his oath of office informs the court that on June 29, 1895, in the county of Stone, state of Missouri, Eichard Fugitt and George Garroutte did unlawfully, willfully, maliciously and contemptuously, disturb and disquiet a congregation of people, then and there met for religious worship, by then and there making a loud noise, and by loud talking and laughing, and by *626rude and indecent behavior within their place of worship, and so near to the same as to disturb the order and solemnity of the meeting, against the peace and dignity of the state; and that this information is made and based upon an affidavit made by J. O. Johnson, which affidavit hereto is attached and made part of this information. Albert Hodges,
“Prosecuting Attorney.”
A motion to quash was filed on the ground that the information neither described the place of meeting, nor alleged that it was set apart for religious worship. The court sustained the motion, and the state appealed.
There is no merit in this appeal. It was essential to the validity of the information that it should aver that the place of meeting was set apart for religious worship, and that it and the offense should be described so as to establish identity. State v. Kendrick, 21 Mo. App. 507. The judgment is affirmed.
All concur.